DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 17 are objected to because of the following informalities:  
it is suggested Claim 1 be amended to recite “condensing at least one polyisocyanate 
it is suggested Claim 11 should be amended to recite: “A polymer foam prepared by reacting polyisocyanates which are at least 10 wt% condensation products comprising polyimide groups that are obtained by condensing at least one polyisocyanate with at least one polycarboxylic acid having at least 3 COOH groups per molecule or an anhydride thereof; polyols or an isocyanate functional prepolymer; water; and wherein the main chain of the polymer in the polymer foam includes urethane, imide, and urea groups; and
it is suggested that Claim 17 be amended to recite, for example, the polymer foam is prepared from polyisocyanates.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 and 16 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for components A to C, component D, and E recited in lines 1 – 2 of Claim 1.  For the purposes of further examination, these components will be interpreted as referring to the components recited in (A) – (E) set forth subsequently in the claim.  
It is unclear to what the phrase “the total amount of which is 100 wt%” refers in Claim 1.  For the purposes of further examination, this phrase will be interpreted as setting forth that, the sum of the amounts of the ingredients recited in (A) – (E) totals 100 wt%.
There is a lack of antecedent basis for “said polyol component B” recited in Claims 3 and 9 and “said component B” recited in Claim 4.  For the purposes at least one polyol component B.
There is a lack of antecedent basis for “the Lewis base component D” recited in Claims 7 and 16.  For the purposes of further examination, this phrase will be interpreted as referring to said at least one Lewis base component D.
As written, it is unclear if “a” foam stabilizer component E recited in Claim 8 is the same or different from that set forth in instant Claim 1.  For the purposes of further examination, Claim 8 will be interpreted as setting forth said reacting is effected in the presence of a siloxane copolymer as said at least one foam stabilizer component E.
Claim 17 sets forth polyisocyanates being to an extent of 100 wt% but does not specify what constitutes 100 wt% of the polyisocyanates.  For the purposes of further examination, Claim 17 will be interpreted as setting forth 100 weight percent of the polyisocyanates used to prepare the foam are said condensation products comprising polyimide groups.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0042356 to Mueller-Cristadoro et al. in view of US 5,162,385 to Hartwig et al.
Regarding Claims 1 and 2.  Mueller-Cristadoro et al. teaches a process for producing a polymer foam comprising reacting:
a polyisocyanate which is 10 to 100 wt% of a condensation product comprising polyimide groups and resulting from condensing at least one polyisocyanate with at least one polycarboxylic acid having at least 3 COOH groups per molecule or an anhydride thereof, the polyisocyanate being provided in an amount of 35 to 65 weight percent; and
at least one polyol component which is provided in an amount of 5 to 50 weight percent;
in the presence of
at least one Lewis base component which is provided in an amount of 0.01 to 3 weight percent; and
optionally at least one foam stabilizer which is provided in an amount of 0 to 5 weight percent.
The reaction takes place with release of carbon dioxide (Paragraphs 0013 – 0018).
Mueller-Cristadoro et al. teaches additional blowing agents may be provided to the reaction mixture (Paragraph 0024) but does not expressly teach water is provided in the reaction mixture in the instantly claimed amount.  However, Hartwig et al. also teaches a method of producing a rigid, polyisocyanate-based foam in which water may be provided in an amount of particularly preferably up to 2 weight percent (Column 9, Lines 55 – 66).  Mueller-Cristadoro et al. and Hartwig et al. are analogous art as they are from the same field of endeavor, namely polyisocyanate-based foams which are foamed via carbon dioxide generated from a polycarboxylic acid component.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water as a secondary blowing agent in the amount taught by Hartwig et al. in the process of Mueller-Cristadoro et al.  The motivation would have been that Mueller-Cristadoro et al. teaches additional blowing agents may be used when a foam of lower density is desired (Paragraph 0024) and Hartwig et al. shows water in this amount to be particularly preferred when preparing a 
Regarding Claim 3.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the at least one polyol component has an average molecular weight in the range of 200 to 6,000 g/mol (Paragraph 0056).
Regarding Claim 4.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the foam is preferably a rigid polymer foam (Paragraph 0020).
Regarding Claim 5.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the at least one polyol component has an OH number in the range of 10 to 1,000 g/mol (Paragraph 0057).
Regarding Claim 6.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the foam has a density in the range of 8 to 200 g/l (Paragraph 0072).  Furthermore, Mueller-Cristadoro et al., when modified in the manner proposed in the rejection of Claim 1, teaches a process of preparing a polymer foam employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with a density in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this 
Regarding Claims 7 and 16.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the at least one Lewis base component may be N-methylimidazole (Paragraph 0064).
Regarding Claim 8.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the foam is prepared in the presence of a foam stabilizer which is preferably a siloxane copolymer (Paragraph 0065).
Regarding Claim 9.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the at least one polyol component is preferably a polyether or polyester polyol (Paragraph 0055).
Regarding Claim 10.  Mueller-Cristadoro et al. teaches a polymer foam obtained by the process of Claim 1 (Paragraphs 0013 – 0018).

Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0042356 to Mueller-Cristadoro et al. in view of US 5,162,385 to Hartwig et al.
Regarding Claims 11 and 17.  Mueller-Cristadoro et al. teaches a polymer foam prepared by reacting polyisocyanates which may be up to 100 wt% condensation products comprising polyimide groups that are obtained by condensing at least one polyisocyanate with at least one polycarboxylic acid having at least 3 COOH groups per molecule or an anhydride thereof and polyols (Paragraphs 0013 – 0018).  The polymer of the foam produced will comprise urethane, imide, and amide groups (Paragraphs 0027;  0073).  
Mueller-Cristadoro et al. teaches additional blowing agents may be provided to the reaction mixture (Paragraph 0024) but does not expressly teach water is provided in to the reaction mixture.  However, Hartwig et al. also teaches a method of producing a rigid, polyisocyanate-based foam in which water may be provided in an amount of particularly preferably up to 2 weight percent (Column 9, Lines 55 – 66).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water as a secondary blowing agent as taught by Hartwig et al. when making the foam of Mueller-Cristadoro et al.  The motivation would have been that Mueller-Cristadoro et al. teaches additional blowing agents may be used when a foam of lower density is desired (Paragraph 0024) and Hartwig et al. shows 
Regarding Claim 18.  Mueller-Cristadoro et al. teaches the process of Claim 1 wherein the foam has a density in the range of 8 to 200 g/l (8 – 200 kg/m3) (Paragraph 0072).  Furthermore, Mueller-Cristadoro et al., when modified in the manner proposed in the rejection of Claim 1, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam with a density in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 11 and 16 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1- 2, 4- 7, and 9 of U.S. Patent No. 9,815,931 in view of US 5,162,385 to Hartwig et al.  The claims of U.S. Patent No. 9,815,931 do not set forth the reaction mixture further comprises water in the claimed amount.  However, this limitation is taught by Hartwig et al. (Column 9, Lines 55 – 66).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water as a secondary blowing agent as taught by Hartwig et al. in the process set forth in the claims of U.S. Patent No. 9,815,931.  The motivation would have been that the provision of water as an additional blowing agent would provide a foam of lower density and Hartwig et al. shows water as a particularly preferred auxiliary blowing agent when preparing a polyisocyanate-based foam which is foamed predominantly via carbon dioxide evolving from the reaction of polycarboxylic acid and polyisocyanate components.

Claims 1 - 11 and 16 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 8 of U.S. Patent No. 9,598,548 in view of US 5,162,385 to Hartwig et al.  The claims of U.S. Patent No. 9,598,548 do not set forth the reaction mixture further comprises water in the claimed amount.  However, this limitation is taught by Hartwig et al. (Column 9, Lines 55 – 66).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide water as a secondary blowing agent as taught by Hartwig et al. in the process set forth in the claims of U.S. Patent No. 9,598,548.  The motivation would have been that the provision of water as an additional blowing agent would provide a foam of lower density and Hartwig et al. shows water as a particularly preferred auxiliary blowing agent when preparing a polyisocyanate-based foam which is foamed predominantly via carbon dioxide evolving from the reaction of polycarboxylic acid and polyisocyanate components.


Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polymer foams based on polyisocyanates and comprising imide groups.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768